Citation Nr: 9911181	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-30 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1950 to August 
1953.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 1997 VA RO decision which denied an application 
to reopen a claim for service connection for bilateral 
hearing loss.  A personal hearing was held at the RO in 
February 1998.  

The claim for service connection for hearing loss was 
previously denied in a September 1959 Board decision, and 
applications to reopen the claim were denied in later RO 
decisions including one in May 1984.  After review of the 
evidence submitted since the May 1984 RO decision, in the 
context of all the evidence of record, the Board finds that 
new and material evidence has been submitted and the claim 
has been reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.156 (1998); Hodge v. West, 155 
F.3d. 1356 (1998).  Such evidence includes, in part, recent 
statements of two physicians who opined that the veteran's 
hearing loss was due to acoustic trauma in service.  These 
statements are new evidence as they are not cumulative or 
redundant, and the statements also are material evidence, as 
they link the current disability with service.  Thus, the 
Board has reviewed the reopened claim on a de novo basis.  
Id.; Manio v. Derwinski, 1 Vet.App. 140 (1991).


FINDING OF FACT

The veteran's current bilateral hearing loss began during 
military service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from July 1950 
to August 1953.  A review of his service medical records 
shows that on medical examination performed for entrance 
purposes in July 1950, his ears were listed as normal and his 
hearing acuity was 15/15 (normal) on whispered voice test.  A 
July 1952 service treatment record notes that the veteran 
suffered a perforation of the right eardrum following a gun 
blast (he was coming out of a hatch on his ship, near a 5-
inch gun, when the gun fired)  On examination related to the 
veteran's nervous condition in May 1953, scarring was 
observed on both eardrums.  Following medical and physical 
evaluation boards, the veteran was discharged from service in 
August 1953 due to a psychiatric disorder (which is now 
service connected); there were no reported findings of 
hearing loss at that time.

On VA examination in October 1953, the ears were normal.  The 
veteran's hearing acuity was 15/15 (normal) on whispered 
voice test.  

Other medical records in the years immediately after service 
primarily pertain to a psychiatric condition, and there were 
no findings of hearing loss.  At an October 1958 VA 
psychiatric examination, the veteran mentioned he had trouble 
with his ears and could not hear certain noises. 

In a November 1958 letter, W.O. Tanner, M.D., noted he had 
examined the veteran that month and one of his complaints was 
a moderate degree of deafness.  Examination of the ears was 
unremarkable except for scars.

In December 1958, the veteran filed a claim for service 
connection for an ear condition.

In an April 1959 statement, a relative of the veteran 
referred to his ear problems and a history of being near a 5-
inch gun when it fired.

On VA eyes, ears, nose, and throat (EENT) examination, in 
April 1959, the veteran reported that his ears sometimes felt 
stopped up and he had difficulty hearing.  The doctor noted 
it was difficult to get a coherent history from the veteran.  
Audiometric findings revealed bilateral hearing loss.  The 
examiner indicated that results showed the beginnings of 
nerve deafness, though there was no loss of hearing in the 
conversational range.  

In a May 1959 decision, the RO granted service connection for 
a perforation of the right eardrum but denied service 
connection for bilateral nerve deafness.  

The Board denied the veteran's claim for service connection 
for defective hearing in a September 1959 decision.  

A private medical record from August 1977 shows that the 
veteran reported his eardrums were perforated in service as 
the result of a gun blast.  He stated that he was in an 
automobile accident in 1960 and lost part of his right ear.  
The examiner noted that much of the external ear was absent.  
Eardrums were normal.  Audiogram testing showed mild 
sensorineural hearing loss in each ear with a precipitous 
severe loss in the high tones.  The diagnosis was bilateral 
sensorineural hearing loss, possibly secondary to acoustic 
trauma if there were actual perforations from a gun blast.  

A January 1984 VA audiometric examination led to an 
assessment of mild to severe bilateral sensorineural hearing 
loss.  Pure tone decibel thresholds were recorded at 500, 
1000, 1500, 2000, 3000, 4000, and 6000 hertz as 25, 35, 40, 
45, 80, 90, and 100, respectively, in the right ear; and 25, 
30, 55, 70, 75, 90, and 105, respectively, in the left ear. 

In an April 1984 statement, the veteran asserted that the 
injury to his ears in service caused permanent damage and 
scarring of his eardrum.  He stated that he had hearing loss 
and vertigo as a result of the injury.  

In a May 1984 decision, the RO denied the veteran's 
application to reopen his claim for service connection for 
bilateral hearing loss, and he did not appeal.  

A March 1997 VA audiological assessment shows that the 
veteran had mild to profound sensorineural hearing loss, 
bilaterally.  Other VA outpatient records from 1997 note the 
veteran wore hearing aids.  

In April 1997, the veteran applied to reopen his claim for 
service connection for hearing loss.

During the February 1998 RO hearing, the veteran testified 
that his eardrum was perforated by a gun blast in service and 
went untreated for two or three weeks after the injury.  He 
stated that he was not sure if he had a hearing examination 
on separation from the active duty.  He related that he 
thought he was treated for hearing loss shortly after 
service, but he was not sure.  

In a February 1998 statement (and in treatment records from 
that month), Thomas Glazebrook, M.D., indicated he had 
reviewed the veteran's service and post-service history.  It 
was noted that the veteran had moderate to severe bilateral 
sensorineural hearing loss.  Dr. Glazebrook stated that it is 
reasonably probable that the veteran's hearing loss of both 
ears was etiologically related to acoustic trauma and 
subsequent ear infection during service.  

In a February 1998 note, Melvin R. Stuckey, M.D., said that 
the veteran's hearing loss began in service.  He stated that 
acoustic trauma and infection caused the hearing loss, which 
continued to get worse.  

In April 1998, the RO received copies of sick call reports 
from July 1952, which reveal that the veteran was near a 5-
inch gun when it was fired.  He complained of ear pain and 
drainage from the right ear.  The report shows a perforation 
of the right eardrum with a secondary infection.  He was 
treated for the ear infection and perforated eardrum for 
several days.  

II.  Analysis

The veteran's reopened claim for service connection for 
bilateral hearing loss is well grounded, meaning plausible.  
The file shows that the RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
sensorineural hearing loss, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Service medical records and sick call reports from the 
veteran's period of active duty show that he suffered a 
perforated right eardrum following a gun blast in 1952.  
Detailed hearing findings were not reported when the veteran 
underwent board proceedings which led to his discharge from 
service (for a psychiatric disorder) in 1953.  His hearing 
acuity was listed as normal on VA examination in 1953, 
although only a voice test was administered.  Medical records 
from 1958 show complaints of hearing loss.  A 1959 VA 
examination showed bilaterally hearing loss.  A 1977 private 
medical record shows bilateral sensorineural hearing loss, 
secondary to acoustic trauma, if there was a perforation from 
a gun blast.  Later medical evidence dated to 1998 reveals a 
continued bilateral sensorineural hearing loss disability 
(within the standards of 38 C.F.R. § 3.385).  A 1998 
statement from Dr. Glazebrook indicates that the veteran's 
current hearing loss is probably etiologically related to 
acoustic trauma in service.  In a 1998 statement, Dr. Stuckey 
essentially concurred.  

Evidence supporting service connection for hearing loss 
includes the gun blast exposure during service and the 
opinions from 1977 and 1998 which link the veteran's current 
hearing loss with service.  The normal hearing loss at the 
1953 VA examination is evidence against the claim, although 
the probative value of such evidence is weakened by the 
absence of audiometric testing at that time.  After weighing 
all of the evidence, the Board finds it is approximately 
balanced on the question of whether the veteran's current 
hearing loss began in service.  Under such circumstances, he 
is given the benefit of the doubt, 38 U.S.C.A. § 5107(b), and 
the Board concludes that bilateral hearing loss was incurred 
in service.  Thus, service connection is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.   



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 

